Citation Nr: 0031204	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-45 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased rating for residuals of a 
cerebral vascular accident (CVA), currently evaluated at 70 
percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes due to individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946, and served on periodic active duty for training in the 
Alabama National Guard from November 1947 to November 1948, 
to include the period from July 31, 1948 to August 15, 1948.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied the veteran's claim of entitlement to an 
increased rating for residuals of a CVA, denied his claim of 
entitlement to service connection for hypertension, and 
denied his claim of entitlement to a total disability rating 
for compensation purposes due to individual unemployability.  
The veteran subsequently perfected appeals of these 
decisions.

The Board notes that the RO characterized the veteran's 
hypertension claim as a petition to reopen a claim of 
entitlement to hypertension due to new and material evidence.  
However, the record reveals that the veteran's claim was 
denied in January 2000, and the veteran's Notice of 
Disagreement was received in April 2000, within one year of 
the original denial.  Additionally, he perfected his appeal 
by filing a timely Substantive Appeal after the RO issued a 
Statement of the Case.  Consequently, the claim is properly 
identified as a claim of entitlement to service connection 
for hypertension as opposed to a petition to reopen.  The 
Board also notes that the veteran is not prejudiced by this 
re-characterization because he was provided the regulations 
for service connection claims in the July 2000 Statement of 
the Case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As an additional matter, the Board notes that the RO has 
listed the veteran's residuals of his service-connected CVA 
as separate issues as opposed to treating them as 
inextricably intertwined components of his service-connected 
CVA.  Because the Board finds that these residuals are all 
part of the same service-connected disorder, the veteran's 
CVA, they should be considered individually, but under the 
umbrella of that one service-connected disorder.  
Consequently, the Board has re-characterized the issues on 
appeal from entitlement to increased ratings for left foot 
drop as a residual of a CVA, and left arm drift and weakness 
as a residual of CVA, to entitlement to an increased rating 
for residuals of a service-connected CVA.  In doing so, the 
Board recognizes that an additional residual is now on appeal 
with the two previously noted residuals; that is, the 
veteran's recently compensated residual of organic brain 
disorder with delusional disorder, evaluated as 30 percent 
disabling.  

The veteran's claims of entitlement to service connection for 
hypertension, and entitlement to an increased rating for 
residuals of a CVA, will be addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's left upper extremity has decreased grip 
strength, weakness, and impairment of coordination; his left 
lower extremity has decreased strength and coordination 
causing spastic gait and requiring use of a wheelchair for 
ambulation, left foot drop, and increased tone; the veteran's 
organic brain syndrome with delusional disorder reveals such 
symptoms as confusion, memory impairment, incompetency to 
manage finances, and an inability to perform new learning, 
with a Global Assessment Functioning score of 35, indicating 
some impairment in reality testing or communication or major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking, or mood; with a finding by an 
examiner that he was unemployable.

3.  The veteran's service-connected disability precludes him 
from securing and maintaining gainful employment.

CONCLUSION OF LAW

The criteria for a total evaluation for disability purposes 
due to individual unemployability are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  Because the veteran's claim in the 
present case was already well-grounded this aspect of the new 
law does not affect his appeal; however, in addition, the 
duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Moreover, VA has 
a duty to assist unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The new statutory duty also requires VA to satisfy 
several notice requirements.  Specifically, these 
notification duties include notifying the claimant if his or 
her application for benefits is incomplete, notifying the 
claimant of what evidence is necessary to substantiate the 
claim and indicating whether the VA will attempt to obtain 
this evidence or if the claimant should obtain it, and, 
finally, if VA is unable to obtain this evidence, informing 
the claimant that the evidence could not be obtained, 
providing a brief explanation of the efforts made to obtain 
the evidence, and describing further action to be taken with 
respect to the claim.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  

Reviewing the record, the Board finds that duty to assist as 
to this issue has been satisfied.  All records identified by 
the veteran have been obtained, and an examination has been 
provided.  Accordingly, remanding this issue to the RO for 
additional development under the new legislation is not 
necessary.

With regard to the veteran's claim for a total disability 
rating due to individual unemployability, the veteran's 
service-connected disability consists of his residuals of a 
CVA.  These residuals consist of left foot drop evaluated as 
40 percent disabling, left arm drift and weakness evaluated 
as 30 percent disabling, and organic brain syndrome with 
delusional disorder evaluated as 30 percent disabling, for a 
combined disability evaluation of 70 percent disabling.  

To meet the requirements for total disability rating due to 
individual unemployability, the veteran's schedular rating 
must be less than total, and he must be found to be unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  A review of 
the record, reveals that the veteran meets the statutory 
requirement in that his service-connected evaluation is 70 
percent.  

As for his inability to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disability, in his claim for a total rating based on 
individual unemployability filed in February 1996, the 
veteran indicated that he has been unable to retain or 
maintain employment since 1986.  

The medical evidence shows that veteran's residuals of a CVA 
consist of his left foot drop, and left leg weakness, 
manifested by impairment to strength and coordination in the 
left lower extremity, as well as spasticity in gait resulting 
in the need to use a wheelchair for primary ambulation.  
Additionally, his left arm residuals consist of left arm 
drift, weakness, reduced grip strength, to the point that he 
cannot pick up a coffee cup, impaired coordination and brisk 
reflexes.  The veteran and his spouse testified at his March 
1999 RO hearing that his wife must help with almost all of 
his daily activities of living such as dressing, bathing, and 
tying his shoes.  He cannot drive, has to avoid stairs, and 
can only stand and ambulate with assistance.  In a February 
1999 VA examination report, the appellant's psychiatric 
impairment was noted to cause confusion, memory loss, periods 
of violent behavior, and a refusal to bath and dress.  The 
veteran was found incompetent to handle his financial affairs 
and his wife was awarded status as his payee as well as his 
durable power of attorney for other financial matters 
unrelated to VA benefits.  The February 1999 VA examiner 
noted that the veteran had a GAF of 35.  GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders, 32 (4th ed. 1994).  A GAF of 35 is defined as 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work)."  The examiner also stated that the veteran was 
unemployable.  

Recent VA treatment records from 1999 to February 2000 show 
that the veteran was in a general functional decline and had 
been confined to a wheelchair with other prosthetic devices 
in order to function.  Additionally, in March 2000, a VA 
mouth, lips, and tongue examination noted that he had 
developed a swallowing difficulty secondary to his CVA which 
was further complicating his performance of daily activities 
of living, such as eating.  A March 2000 VA General Medical 
examination noted that he had extreme difficulty walking with 
a cane, obvious memory impairment, and was obviously 
unemployable.

Given the limitation on the veteran's functional ability due 
to his service-connected residuals of a CVA, and the 
conclusions by several VA examiners that his CVA residuals 
render him unable to work, the Board finds that the veteran 
is unemployable due to his service-connected residuals of a 
CVA.  Accordingly, his claim of entitlement to a total 
disability rating due to individual unemployability is 
granted.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence must be 
accomplished prior to further consideration of the remaining 
issues of entitlement to an increased rating for residuals of 
CVA, and entitlement to service connection for hypertension.  
As noted previously, while the veteran's claims were pending, 
38 U.S.C.A. § 5107 was amended, effective for all pending 
claims, to eliminate the requirement that the veteran submit 
a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475 (VCAA), § 4, 114 Stat. 2096, ___ (Nov. 9, 2000) (to 
be codified as amended at 38 U.S.C. § 5107).  In addition, 
the duty to assist itself was amplified and more specifically 
defined by statute.  See VCAA, § 3(a) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A).  Accordingly, 
development of the veteran's claim of entitlement to service 
connection for hypertension secondary to his CVA is necessary 
as well as development of his increased rating claim as it 
pertains to the residuals of his CVA.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

With regard to the veteran's claim of entitlement to service 
connection for hypertension secondary to his CVA, the Board 
notes that although he was provided with a VA hypertension 
examination in February 1999, the examiner did not render an 
opinion as to whether or not his hypertension was related to 
his CVA.  

Additionally, as for the veteran's increased rating claim for 
the residuals of his CVA, the Board finds that the 
examinations of record are inadequate for rating purposes.  
With regard to the veteran's left arm drift and weakness, the 
examination reports from August 1997, February 1999, March 
2000, and April 2000, do not address the veteran's adduction, 
abduction, rotation of the arm, flexion of the elbow, or 
extension of the wrist, all of which must be considered to 
determine if the veteran's left arm has complete paralysis of 
the middle radicular nerve group.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8008, 8511 (2000).  As for the veteran's 
left leg residuals of a CVA, he has been consistently 
evaluated for a deficit in the external popliteal nerve due 
to foot drop; however, there is no discussion as to whether 
there is also impairment of the sciatic nerve in any of the 
examination reports, and no mention of movement below the 
knee, whether flexion of the knee is weakened, or the degree 
of muscular atrophy, if any.  Moreover, with regard to the 
veteran's psychiatric impairment, given the recent increase 
in severity of his organic brain syndrome, a more recent 
evaluation of this residuals of his CVA is warranted.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for an examination of his hypertension to 
assess whether or not it is related to 
his CVA.  The veteran's claims folder is 
to be made available to the examiner for 
review prior to this examination.  The 
examiner should be specifically requested 
to provide an opinion as to whether the 
veteran's hypertension is etiologically 
related to the veteran's service-
connected CVA.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.

2.  The RO should schedule the veteran 
for a psychiatric examination to assess 
the severity of his organic brain 
syndrome with delusional disorder.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  After 
reviewing the claims folder and examining 
the veteran, the examiner should, on the 
examination report, indicate an opinion 
as to the degree of 
industrial/occupational and social 
impairment caused by the veteran's 
organic brain syndrome with delusional 
disorder.  A Global Assessment of 
Functioning (GAF) score should also be 
determined, and a full explanation of its 
meaning should be set forth on the 
report.

3.  The RO should also schedule the 
veteran for an examination of his left 
arm drift and weakness, to assess the 
severity of this residual of his CVA.  
The veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The examiner 
should be specifically requested to 
address whether the adduction, abduction, 
and rotation of the arm, flexion of the 
elbow, and extension of the wrist are 
lost or severely affected, and to note 
the veteran's grip strength, 
coordination, motor strength, and sensory 
deficits, if any.

4.  The RO should also schedule the 
veteran for an examination of his left 
leg residual of his CVA, with left foot 
drop.  The veteran's claims folder is to 
be made available to the examiner for 
review prior to this examination.  The 
examiner should be specifically asked to 
render an opinion as to whether the 
veteran's left side sciatic nerve was 
affected by his CVA.  The examiner should 
also specifically address whether the 
left foot dangles and drops, and whether 
there is active movement possible of the 
muscle below the knee, and whether 
flexion of the knee is weakened or lost, 
and the degree of muscular atrophy, if 
any, along with the motor strength, 
coordination, and any sensory deficits 
present.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 


- 9 -


